      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :               S3 20-cr-188(JSR)
          -v-                      :
                                   :               MEMORANDUM ORDER
HAMID AKHAVAN & RUBEN WEIGAND      :
                                   :
     Defendants.                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    On March 31, 2020, a grand jury returned an S3 superseding

indictment against Hamid Akhavan and Ruben Weigand, charging

them with one count of conspiracy to commit bank fraud in

violation of 18 U.S.C. § 1349. ECF No. 16. The indictment

alleges that, from 2016 through 2019, Akhavan, Weigand, and

other, unnamed co-conspirators engaged in a conspiracy, the

“Transaction Laundering Scheme,” to deceive banks into

processing over $100 million of credit and debit card payments

to marijuana retailers by disguising the transactions so as to

create the false appearance that they were unrelated to the

purchase of marijuana. Id. ¶¶ 1, 16.

    Akhavan and Weigand are alleged to have been principals of

the Online Marijuana Marketplace Company, from whom customers

could order marijuana for on-demand delivery, using one of a

variety of payment methods including credit or debit card. Id.

¶¶ 1, 3, 4. Many United States banks, however, are unwilling to

process electronic payments involving the purchase of marijuana.

                                    1
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 2 of 8



Id. ¶ 1. To solve this problem, the indictment charges, Akhavan,

Weigand, and others worked with third-party payment processors

and offshore acquiring banks to create a series of “Phony

Merchants,” complete with seemingly-legitimate websites

advertising non-marijuana-related goods and services, and to

open bank accounts in these Merchants’ names. Id. ¶¶ 12-13. The

members of the conspiracy then applied fraudulent “Merchant

Category Codes” to the credit and debit card purchases from the

Online Marijuana Marketplace Company in order to create the

appearance that these transactions were not for the purchase of

marijuana. Id. ¶ 14.

    Both defendants now move for a bill of particulars. Def.

Akhavan’s Mot. for a Bill of Particulars and Mem. of Law in

Supp., ECF No. 34 (May 11, 2020); Def. Ruben Weigand’s Mem. of

Law in Supp. of His Mot. for a Bill of Particulars, ECF No. 36

(May 14, 2020). They argue that the indictment omits information

they need to prepare their defenses, including the names of the

other co-conspirators, the identities of the victim banks, and

the specific acts that the defendants are alleged to have

performed in furtherance of the scheme, among other information.

The Government opposes, arguing that the indictment provides the

necessary information, and that, in any case, the Government has

already produced extensive discovery, see United States v.

Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987). Govt.’s Mem. of

                                    2
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 3 of 8



Law in Oppo. to Defs.’ Mot. for a Bill of Particulars, ECF No.

37 (May 18, 2020). For the following reasons, after considering

all of the parties’ arguments, the motions are granted only with

respect to the requests for the identities of the co-

conspirators, and are otherwise denied.

    Fed. R. Crim. P. 7(f) authorizes the Court to direct the

Government to file a bill of particulars. Courts in this

district read this rule to grant district courts a great deal of

discretion in deciding whether a bill of particulars is

appropriate. See United States v. Russo, 483 F. Supp. 2d 301,

310 (S.D.N.Y. 2007). But the case law provides some broad

guiding principles. “The purpose of a bill of particulars is to

supplement the allegations in the indictment when necessary to

(1) enable the defendant to prepare his defense, (2) avoid

unfair surprise to the defendant at trial, and (3) preclude a

second prosecution of the same offense.” United States v. Pinto-

Thomaz, 352 F. Supp. 3d 287, 301-02 (S.D.N.Y. 2018) (quoting

United States v. Mandell, 710 F. Supp. 2d 368, 384 (S.D.N.Y.

2010)). On the other hand, the Court must balance these

interests against the harm to the Government from restricting

its proof at trial. Id. at 302 (quoting United States v.

Rajaratnam, No. 09-cr-1184 (RJH), 2010 WL 2788168, at *1

(S.D.N.Y. Jul. 13, 2010)).



                                    3
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 4 of 8



    As to the names of the other co-conspirators (Akhavan’s

Request 1; Weigand’s Requests 7, 9, and 10), the combination of

all of the relevant factors weighs in favor of the defendants.

In considering whether to grant a request for identification of

unnamed co-conspirators, “the Court must balance the risk of

surprise to the defendant, which is enhanced if ‘there are a

large number of co-conspirators and a long-running conspiracy’

with legitimate law enforcement concerns, such as the ‘potential

danger to co-conspirators and the risk of compromising

continuing investigations.’” Pinto-Thomaz, 352 F. Supp. 3d at

303 (quoting United States v. Bin Laden, 92 F. Supp. 2d 225, 241

(S.D.N.Y. 2000)).

    This is precisely the type of “conspiracy count cover[ing]

a complex series of events over a number of years” where a bill

of particulars identifying the co-conspirators is appropriate.

United States v. Barnes, 158 F.3d 662, 666 (2d Cir. 1998). The

Court notes, first, that the charged conspiracy lasted from 2016

through 2019. S3 Indictment ¶ 1. More significantly, the

indictment suggests that the co-conspirators represented several

distinct organizations, including the Online Marijuana

Marketplace Company, the third-party payment processors, and

potentially others. See id. ¶¶ 2, 12-14. The combination of

these considerations creates the possibility that different co-

conspirators may have been involved at different times. The risk

                                    4
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 5 of 8



of surprise to the defendants, Pinto-Thomaz, 352 F. Supp. 3d at

303, is therefore very high.

     The Government responds that it has already produced

sufficient discovery, including communications between and among

the co-conspirators, and that a bill of particulars would

jeopardize its ongoing investigation into this scheme. Oppo. at

10-11. But as the defendants argue, see, e.g. Weigand’s Mot. at

2, the volume of discovery produced to the defendants is so

large that, combined with the complexity of the alleged scheme,

it may nonetheless be practically impossible for the defendants

to ascertain whom the Government considers a co-conspirator and

whom it does not. Moreover, if the Government has already

produced communications with other co-conspirators, then it

should not be jeopardizing any investigation by expressly

listing their names.

     As to the identities of the victim banks (Akhavan’s Request

4; Weigand’s Request 1), however, the motion for a bill of

particulars is denied, as they are merely evidentiary detail at

best.1 Not only does the indictment allege a scheme for which the

existence of an actual victim is not required, but also the



1 Akhavan argues that the names of the victim banks are necessary
for determining whether to contest venue. Akhavan’s Mot. at 8.
But the Government has obviated this concern by agreeing to
provide a non-exhaustive list of victim banks located in the
Southern District of New York. Oppo. at 15.
                                    5
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 6 of 8



indictment is already quite clear that the goal of the charged

conspiracy was not to defraud any bank in particular. Rather,

the design of the Transaction Laundering Scheme was to enable

the customers of the Online Marijuana Marketplace Company to

purchase marijuana through credit and debit card transactions,

regardless of the particular banks involved.

    Next, the defendants’ requests for particulars about the

specific actions they are alleged to have performed in

furtherance of the scheme — the names of the offshore merchant

banks Akhavan and Weigand allegedly worked with (Akhavan’s

Request 3; Weigand’s Request 8), the specific misrepresentations

made (Akhavan’s Request 7; Weigand’s Requests 2 and 5), the

dates of such actions (Weigand’s Request 4), and the full list

of “Phony Merchants” (Akhavan’s Request 8; Weigand’s Request 6)

— are also denied. These requests are simply an attempt to pin

the Government to particular evidentiary details. See United

States v. Zemlyansky, 945 F. Supp. 2d 438, 485 (S.D.N.Y. 2013).

The indictment’s description of the Transaction Laundering

Scheme, ¶¶ 12-14, is sufficiently clear for the defendants to

understand the crime with which the Government accuses them.

Among other details, the indictment provides a non-exhaustive

list of eight of the Phony Merchants that the defendants

allegedly created as part of the scheme, id. ¶ 13, thus placing

the defendants on notice and allowing them to prepare a defense.

                                    6
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 7 of 8



    Finally, the defendants’ other requests are also denied as

irrelevant. Akhavan’s second and ninth requests seek more

information about the underlying transactions between the Online

Marijuana Marketplace Company and its customers, which are

unrelated to the charged crime. Akhavan’s fifth and sixth

requests reference the portion of the indictment that provides

generic background on how electronic payments are processed,

making these requests seem of similarly dubious relevance to the

preparation of his defense.

    Weigand’s third request is for a list of payments that he

received for his role in the scheme. But compensation is not an

element of the crime and is, at best, only tangentially

probative of whether he participated knowingly. His eleventh and

final request cites the Supreme Court’s recent decision in the

“Bridgegate” case, Kelly v. United States, 140 S. Ct. 1565, 2020

WL 2200833 (2020), to seek particulars on the money or property

the alleged conspiracy sought to obtain from the victim banks.

But this case does not raise the issue present in Kelly. There,

the Supreme Court held that the federal fraud statutes only

prohibit deceptive schemes to deprive a victim of money or

property, and that the improper use of regulatory power in that

case did not constitute such a deprivation. See id. at *4-7.

Here, in contrast, the goal of the alleged fraud was clearly to

obtain money from the victim banks, i.e., to induce them to make

                                    7
      Case 1:20-cr-00188-JSR Document 38 Filed 05/20/20 Page 8 of 8



payments that they would not otherwise have made to the Phony

Merchant bank accounts controlled by the defendants. S3

Indictment at ¶ 14.

    The Government is accordingly directed to provide the names

of the co-conspirators (Akhavan’s Request 1; Weigand’s Requests

7, 9, and 10) in a formal bill of particulars, to be filed by no

later than June 19, 2020, but with leave to supplement or amend

the list up to six weeks prior to trial for good cause shown.

    SO ORDERED.

Dated: New York, NY                     ______________________
       May 20, 2020                     JED S. RAKOFF, U.S.D.J.




                                    8
